PREFERRED STOCK PURCHASE AGREEMENT




BETWEEN




CORDIA CORPORATION




AND


BARRON PARTNERS LP




DATED




MARCH  3, 2005







PREFERRED STOCK PURCHASE AGREEMENT







This PREFERRED STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered
into as of the 3rd day of March, 2005 by and among CORDIA CORPORATION, a
corporation organized and existing under the laws of the State of Nevada
(“Cordia” or the “Company”), and Barron Partners L.P., a Delaware limited
partnership (hereinafter referred to collectively as “Investor”).

PRELIMINARY STATEMENT:




WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, One Million Five Hundred Thousand
Dollars ($1,500,000.00) worth of preferred stock of the Company, with such
preferred stock being as described in the Certificate of Designations, Rights
and Preferences attached hereto as Exhibit A (the “Preferred Stock”).  The
Preferred Stock shall be convertible into shares of common stock of the Company
at any time after the payment by the Investor to the Company of a conversion
price of one-dollar ($1.00) per share (the “Conversion Price”). In addition, the
Company will issue to the Investor Common Stock Purchase Warrants (the
“Warrants”) to purchase up to an additional 750,000 shares of common stock of
the Company at an exercise price of two dollars ($2.00) per common share
(“Warrant A”) and an additional 750,000 shares of common stock of the Company at
an exercise price of four dollars ($4.00) per common share (“Warrant B”); and

WHEREAS, the parties intend to memorialize the purchase and sale of such
Preferred Stock and the Warrants.




NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:




ARTICLE I




INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

1.1

Incorporation by Reference.  The foregoing recitals and the Exhibits attached
hereto and referred to herein, are hereby acknowledged to be true and accurate,
and are incorporated herein by this reference.

1.2

Superseder.  This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law.  A copy of this Agreement shall be filed at the Company’s
principal office.

1.3

Certain Definitions.  For purposes of this Agreement, the following capitalized
terms shall have the following meanings (all capitalized terms used in this
Agreement that are not defined in this Article 1 shall have the meanings set
forth elsewhere in this Agreement):

1.3.1

“1933 Act” means the Securities Act of 1933, as amended.




1.3.2

“1934 Act” means the Securities Exchange Act of 1934, as amended.




1.3.3

 “Affiliate” means a Person or Persons directly or indirectly, through one or
more intermediaries, controlling, controlled by or under common control with the
Person(s) in question.  The term “control,” as used in the immediately preceding
sentence, means, with respect to a Person that is a corporation, the right to
the exercise, directly or indirectly, of more than 50 percent of the voting
rights attributable to the shares of such controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.




1.3.4

“Articles”  The Certificate of Incorporation of the Company, as the same may be
amended from time to time.

1.3.5

“Closing Date” means the payment of One Million Five Hundred Thousand Dollars
($1,500,000.00) by the Investor to the Company pursuant to this Agreement to
purchase the Preferred Stock, which shall occur on or before March 4, 2005.

1.3.6

“Common Stock” means shares of common stock of the Company, par value $0.001 per
share

         1.3.7

"Effective Date" shall mean the date the Registration Statement of the Company
covering the Shares being subscribed for hereby is declared effective.




         1.3.8

"Escrow Agreement" shall mean the escrow agreement between the Company and the
Investor attached hereto as Exhibit D.




          1.3.9

"Material Adverse Effect" shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.




1.3.10

“New York Act” means the New York General Corporation Law, as amended.

1.3.11

“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.




1.3.12

“Purchase Price” means $1.00 per share of Preferred Stock issued for a total
aggregate purchase price a $1,500,000.00 paid by the Investor to the Company for
the Preferred Stock and the Warrants.

1.3.13

Registration Rights Agreement" shall mean the registration rights agreement
between the Investor and the Company attached hereto as Exhibit B.

1.3.14

"Registration Statement" shall mean the registration statement under the 1933
Act to be filed with the Securities and Exchange Commission for the registration
of the Shares pursuant to the Registration Rights Agreement attached hereto as
Exhibit B.

1.3.15  “SEC”  means the Securities and Exchange Commission.

1.3.16  "SEC Documents" shall mean the Company's latest Form 10-K or 10-KSB as
of the time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter, and
the Proxy Statement for its latest fiscal year as of the time in question until
such time as the Company no longer has an obligation to maintain the
effectiveness of a Registration Statement as set forth in the Registration
Rights Agreement.

1.3.17  "Shares" shall mean, collectively, the shares of Common Stock of the
Company issued upon conversion of the Preferred Stock subscribed for hereunder
and those shares of Common Stock issuable to the Investor upon exercise of the
Warrants.

1.3.18  “Warrants” shall mean Common Stock Purchase Warrants A and Common Stock
Purchase Warrants B in the form attached hereto Exhibit C.

ARTICLE II




SALE AND PURCHASE OF CORDIA PREFERRED STOCK AND WARRANTS PURCHASE PRICE







PREFERRED STOCK PURCHASE AGREEMENT BETWEEN

CORDIA CORPORATION AND BARRON PARTNERS LP

PAGE # OF 24







1.1

Sale of Preferred Stock and Issuance of Warrants.  




(a)

Upon the terms and subject to the conditions set forth herein, and in accordance
with applicable law, the Company agrees to sell to the Investor, and the
Investor agrees to purchase from the Company, on the Closing Date 1,500,000
shares of Preferred Stock and the Warrants for the purchase price (the “Purchase
Price”) of One Million Five Hundred Thousand Dollars ($1,500,000.00).  The
Purchase Price shall be paid by the Investor to the Company on the Closing Date
by a wire transfer of the Purchase Price into escrow to be held by the escrow
agent pursuant to the terms of the Escrow Agreement.  The Company shall cause
the Preferred Stock and the Warrants to be issued to the Investor upon the
release of the Purchase Price to the Company by the escrow agent pursuant to the
terms of the Escrow Agreement.  The Company shall register the shares of Common
Stock into which the Preferred Stock is convertible pursuant to the terms and
conditions of a Registration Rights Agreement attached hereto as Exhibit B.




(b)

The Preferred Stock shall be convertible by the Investor into an aggregate total
of 1,500,000 shares of Common Stock (the “Conversion Shares”); provided,
however, that the Investor shall not be entitled to convert the Preferred Stock
into shares of Common Stock that would result in beneficial ownership by the
Investor and its affiliates of more than 4.99% of the then outstanding number of
shares of Common Stock on such date; provided, however, that the Investor may
revoke the restriction described in this paragraph upon sixty-one (61) days
prior written notice from the Investor to the Company.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.




(c)

Upon execution and delivery of this Agreement and the Company’s receipt of the
Purchase Price from the escrow agent pursuant to the terms of the Escrow
Agreement, the Company shall issue to the Investor the Warrants to purchase an
aggregate of 1,500,000 shares of Common Stock with 750,000 shares at an exercise
price of $2.00 per share and the remaining 750,000 shares at an exercise price
of $4.00 per share, all pursuant to the terms and conditions of the form of
Warrants attached hereto as Exhibit C; provided, however, that the Investor
shall not be entitled to exercise the Warrants and receive shares of Common
Stock that would result in beneficial ownership by the Investor and its
affiliates of more than 4.99% of the then outstanding number of shares of Common
Stock on such date; provided, however, that the Investor may revoke the
restriction described in this paragraph upon sixty-one (61) days prior written
notice from the Investor to the Company.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.




2.2

Purchase Price.  The Purchase Price shall be delivered by the Investor in the
form of a check or wire transfer made payable to the Company in United States
Dollars from the Investor to the escrow agent pursuant to the Escrow Agreement
on the Closing Date.







ARTICLE III




CLOSING DATE AND DELIVERIES AT CLOSING




3.1  

Closing Date

The closing of the transactions contemplated by this Agreement (the “Closing”),
unless expressly determined herein, shall be held at the offices of the Company,
at 5:00 P.M. local time, on the Closing Date or on such other date and at such
other place as may be mutually agreed by the parties, including closing by
facsimile with originals to follow.  




3.2

Deliveries by the Company.  In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:




(a)

At or prior to Closing, an executed Agreement;

(b)

At or prior to Closing, executed Warrants in the name of the Investor in the
form attached hereto as Exhibit C;

(c)

At or prior to Closing, an executed Registration Rights Agreement between the
Investor and the Company in the form attached hereto as Exhibit B;

(d)

At or prior to Closing, confirmation that the provisions of Paragraphs 6.6 and
6.7 herein have been satisfied or commenced, as appropriate;

(e)

At or prior to the Closing, an executed Escrow Agreement;

(f)

At or prior to the Closing an opinion of the Issuers counsel in form and
substance reasonable acceptable to the Purchaser;

(g)

At or prior to the Closing, Certified Articles and Preferred Stock Designations
issued by the Secretary of State of Nevada;

(h)

At or prior to the Closing, a good standing Certificate issued by the Nevada
Secretary of State

(i)

Such other documents or certificates as shall be reasonably requested by the
each Investor or its counsel.




3.3

Deliveries by Investor.  In addition to and without limiting any other provision
of this Agreement, the Investor agrees to deliver, or cause to be delivered, to
the escrow agent under the Escrow Agreement, the following:




(a)

At or prior to Closing, the aggregate amount of One Million Five Hundred
Thousand Dollars ($1,500,000.00);

(b)

At or prior to Closing, an executed Agreement;

(c)

At or prior to Closing, an executed Registration Rights Agreement between the
Investor and the Company in the form attached hereto as Exhibit B; and

(d)

Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.




In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.




a.1

Further Assurances.  The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.




a.2

Waiver.  The Investor may waive any of the requirements of Section 3.2 of this
Agreement, and the Company at its discretion may waive any of the provisions of
Section 3.3 of this Agreement.  The Investor may also waive any of the
requirements of the Company under the Escrow Agreement.







ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF

CORDIA  




Cordia represents and warrants to the Investor (which warranties and
representations shall survive from the date of the Closing for a period of
twenty four (24) months regardless of what examinations, inspections, audits and
other investigations the Investor has heretofore made or may hereinafter make
with respect to such warranties and representations) as follows:




4.1

Organization and Qualification.  Cordia is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has the
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being conducted and is duly qualified
to do business in any other jurisdiction by virtue of the nature of the
businesses conducted by it or the ownership or leasing of its properties, except
where the failure to be so qualified will not, when taken together with all
other such failures, have a Material Adverse Effect on the business, operations,
properties, assets, financial condition or results of operation of Cordia and
its subsidiaries taken as a whole.




4.2

Articles of Incorporation and By-Laws.  The complete and correct copies of
Cordia’s Articles of Incorporation and By-Laws, as amended or restated to date,
which have been filed with the Securities and Exchange Commission, are a
complete and correct copy of such document as in effect on the date hereof and
as of the Closing Date.




4.3

Capitalization.




4.3.1  The authorized and outstanding capital stock of Cordia as of March 1,
2005, is a total 25,000,000 authorized shares.  Of the total amount of
authorized shares 20,000,000 shares are common stock and 5,000,000 shares are
preferred stock.  Cordia has 4,541,210 shares of issued and outstanding common
stock and no reserved shares of common stock.  There are no issued and
outstanding shares of preferred stock.  This information is set forth in
Cordia’s Articles of Incorporation on file with the Secretary of State which
will be provided pursuant to Section 3.2(g) of this Agreement and Cordia’s
Quarterly Report on Form 10-QSB, for the period ended September 30, 2004 filed
on November 12, 2004 with the Securities and Exchange Commission and updated on
all subsequent SEC Documents less subsequent acquisitions and agreements to
acquire shares of Company’s common stock.  All shares of capital stock have been
duly authorized and are validly issued, and are fully paid and not assessable,
and free of preemptive rights.  




4.3.2  Except pursuant to this Agreement and as set forth in Schedule 4.3(a)
hereto, and as set forth in Cordia’s SEC Documents, filed with the SEC, as of
the date hereof and as of the Closing Date, there are not now outstanding
options, warrants, rights to subscribe for, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, shares of any class of capital stock of Cordia, or agreements,
understandings or arrangements to which Cordia is a party, or by which Cordia is
or may be bound, to issue additional shares of its capital stock or options,
warrants, scrip or rights to subscribe for, calls or commitment of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of any class of its capital stock.  This section does not effect
Company’s ability to repurchase shares of its own common stock from the public
or as contemplated with the parties and transactions described in Schedule
4.3(b) hereto.  The Company agrees to inform the Investors in writing of any
additional warrants granted prior to the Closing Date.  




4.3.3   The Company on the Closing Date (i) will have full right, power, and
authority to sell, assign, transfer, and deliver, to the Investor, Cordia
Preferred Shares hereunder, free and clear of all liens, charges, claims,
options, pledges, restrictions, and encumbrances whatsoever; and (ii) upon
conversion of the Preferred Stock or exercise of the Warrants, the Investor will
acquire good and marketable title to such Shares, free and clear of all liens,
charges, claims, options, pledges, restrictions, and encumbrances whatsoever,
except as otherwise provided in this Agreement as to the limitation on the
voting rights of such Shares in certain circumstances.







4.4

Authority.  Cordia has all requisite corporate power and authority to execute
and deliver this Agreement, the Preferred Stock, the Warants, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
by Cordia and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action and no other corporate
proceedings on the part of Cordia is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby except as disclosed in this
Agreement.   This Agreement has been duly executed and delivered by Cordia and
constitutes the legal, valid and binding obligation of Cordia, enforceable
against Cordia in accordance with its terms.




4.5

No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement by Cordia does not, and the
performance by Cordia of their respective obligations hereunder will not:  (i)
conflict with or violate the Articles or By-Laws of Cordia; (ii) conflict with,
breach or violate any federal, state, foreign or local law, statute, ordinance,
rule, regulation, order, judgment or decree (collectively, "Laws") in effect as
of the date of this Agreement and applicable to Cordia; or (iii) result in any
breach of, constitute a default (or an event that with notice or lapse of time
or both would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, require payment under,
or result  in the creation of a lien or encumbrance on any of the properties or
assets of Cordia pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Cordia is a party or by Cordia or any of its properties or assets is
bound.  Excluding from the foregoing are such violations, conflicts, breaches,
defaults, terminations, accelerations, creations of liens, or incumbency that
would not, in the aggregate, have a Material Adverse Effect.




4.6

Report and Financial Statements.  Cordia’s Annual Report on Form 10-K, filed on
April 15, 2004 with the Securities and Exchange Commission contains the audited
financial statements of Cordia as of December 31, 2003 and Quarterly Report on
Form 10-QSB, filed on November 12, 2004 for period ended September 30, 2004
 (the “Financial Statements”). Each of the balance sheets contained in or
incorporated by reference into any such Financial Statements (including the
related notes and schedules thereto) fairly presented the financial position of
Cordia as of its date, and each of the statements of income and changes in
stockholders’ equity and cash flows or equivalent statements in such Financial
Statements (including any related notes and schedules thereto) fairly presents,
changes in stockholders’ equity and changes in cash flows, as the case may be,
of Cordia for the periods to which they relate, in each case in accordance with
United States generally accepted accounting principles (“U.S. GAAP”)
consistently applied during the periods involved, except in each case as may be
noted therein, subject to normal year-end audit adjustments in the case of
unaudited statements.  The books and records of Cordia have been, and are being,
maintained in all material respects in accordance with U.S. GAAP and any other
applicable legal and accounting requirements and reflect only actual
transaction.  

4.7

Compliance with Applicable Laws.  Cordia is not in violation of, or, to the
knowledge of Cordia is under investigation with respect to or has been given
notice or has been charged with the violation of any Law of a governmental
agency, except for violations, which individually or in the aggregate do not
have a Material Adverse Effect.  




4.8

Brokers.

Except as set forth on Schedule 4.8, no broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or Commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Cordia




4.9

SEC Documents.  Cordia acknowledges that Cordia is a publicly held company and
has made available to the Investor after demand true and complete copies of any
requested SEC Documents. The Common Stock is quoted and traded on the OTC
Bulletin Board of the National Association of Securities Dealers, Inc.  The
Company has received no notice, either oral or written, with respect to the
continued quotation or trading of the Common Stock on the OTC Bulletin Board.
The Company has not provided to the Investor any information that, according to
applicable law, rule or regulation, should have been disclosed publicly prior to
the date hereof by the Company, but which has not been so disclosed. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act, and rules and regulations of the SEC promulgated
thereunder and the SEC Documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

4.10

Litigation.  To the knowledge of Cordia, no litigation, claim, or other
proceeding before any court or governmental agency is pending or threatened
against Cordia that materially effects this Agreement or will have a material
adverse affect on the Company or its operations.




4.11

Exemption from Registration.    When validly converted in accordance with the
terms of the Preferred Stock, and upon exercise of the Warrants in accordance
with their terms, the Shares underlying the Preferred Stock and the Warrants
will be duly and validly issued, fully paid, and non-assessable.  The Company is
issuing the Preferred Stock and the Warrants in accordance with and in reliance
upon the exemption from securities registration afforded, inter alia, by Rule
506 under Regulation D as promulgated by the SEC under the 1933 Act, and/or
Section 4(2) of the 1933 Act; provided, however, that certain filings and
registrations may be required under state securities “blue sky” laws depending
upon the residency of the Investor.







4.12

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
Person acting on its or their behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D as
promulgated by the SEC under the 1933 Act) or general advertising with respect
to the sale of the Preferred Stock, or (ii) made any offers or sales of any
security or solicited any offers to buy any security under any circumstances
that would require registration of the Preferred Stock, under the 1933 Act,
except as required herein.




4.13

No Material Adverse Change. Since December 31, 2004, no Material Adverse Effect
has occurred or exists with respect to the Company that has not been disclosed
in the SEC Documents. No material supplier has given notice, oral or written,
that it intends to cease or reduce the volume of its business with the Company
from historical levels. Since December 31, 2004, no event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, that, under any applicable law,
rule or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed
in writing to the Investor.




4.14

Material Non-Public Information. The Company has not disclosed to the Investors
any material non-public information that (i) if disclosed, would reasonably be
expected to have a material effect on the price of the Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.




4.15      Internal Controls And Procedures. The Company maintains books and
records and internal accounting controls which provide reasonable assurance that
(i) all transactions to which the Company or any subsidiary is a party or by
which its properties are bound are executed with management's authorization;
(ii) the recorded accounting of the Company's consolidated assets is compared
with existing assets at regular intervals; (iii) access to the Company's
consolidated assets is permitted only in accordance with management's
authorization; and (iv) all transactions to which the Company or any subsidiary
is a party or by which its properties are bound are recorded as necessary to
permit preparation of the financial statements of the Company in accordance with
U.S. generally accepted accounting principles.




4.16

Full Disclosure.  No representation or warranty made by Cordia in this Agreement
and no certificate or document furnished or to be furnished to the Investor
pursuant to this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading.







ARTICLE V




REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:




5.1

Organization and Standing of the Investor. The Investor is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware. The state in which any offer to purchase shares hereunder was made
or accepted by such Investor is the state shown as such Investor’s address. The
Investor was not formed for the purpose of investing solely in the Preferred
Stock, the Warrants or the shares of Common Stock, which are the subject of this
Agreement.

5.2

Authorization and Power. The Investor has the requisite power and authority to
enter into and perform this Agreement and to purchase the securities being sold
to it hereunder. The execution, delivery and performance of this Agreement by
the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action where appropriate. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Investor and at the Closing shall
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.




5.3   No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Investor of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such Investor's
charter documents or bylaws where appropriate or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.




5.4

Financial Risks. The Investor acknowledges that such Investor is able to bear
the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.




5.5

Accredited Investor. The Investor is (i) an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated under the 1933 Act by reason
of Rule 501(a)(3) and (6), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) to protect
its own interests in connection with the transactions described in this
Agreement, and the related documents, and (iv) able to afford the entire loss of
its investment in the securities being purchased by the Investor from the
Company.

5.6

Brokers.  Except as set forth in Schedule 4.8, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or Commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Investor.




5.7

Knowledge of Company.  The Investor has been, upon request, furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the securities being purchased by
the Investor from the Company.  The Investor has been afforded the opportunity
to ask questions of the Company and have received complete and satisfactory
answers to any such inquiries.




5.8

Risk Factors   The Investor understands that such Investor’s investment in the
securities being purchased by the Investor from the Company involves a high
degree of risk.  The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.

a.1

Full Disclosure.  No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to Cordia
pursuant to this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading. Except as set forth
or referred to in this Agreement, Investor does not have any agreement or
understanding with any person relating to acquiring, holding, voting or
disposing of any equity securities of the Company.

a.2

Reimbursement of Due Diligence Expenses. Upon closing, the Company shall pay
Investor $35,000 for due diligence and legal expenses.  If the transaction is
not closed due solely to the fault of the Investor, there shall be no payment
for any expenses.




ARTICLE VI




COVENANTS OF THE COMPANY




6.1. Registration Rights. The Company shall cause the Registration Rights
Agreement to remain in full force and effect according to the provisions of the
Registration Rights Agreement and the Company shall comply in all material
respects with the terms thereof.




6.2. Reservation Of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to issue the shares of Common Stock underlying the
Preferred Stock and Warrants.




6.3. Compliance with Laws. The Company hereby agrees to comply in all respects
with the Company's reporting, filing and other obligations under the Laws.




6.4. Exchange Act Registration. The Company will use its best efforts to comply
in all respects with its reporting and filing obligations under the 1934 Act,
and will not take any action or file any document (whether or not permitted by
the 1934 Act or the rules thereunder) to terminate or suspend such registration
or to terminate or suspend its reporting and filing obligations under the 1934
until the Investors have disposed of all of their Shares.  




6.5. Corporate Existence; Conflicting Agreements. The Company will take all
steps necessary to preserve and continue the corporate existence of the Company.
The Company shall not enter into any agreement, the terms of which agreement
would restrict or impair the right or ability of the Company to perform any of
its obligations under this Agreement or any of the other agreements attached as
exhibits hereto.




a.1

Preferred Stock.   From and after the Closing Date and continuing for the lesser
of three (3) years or when the aggregate common shares underlying outstanding
Preferred Stock and Warrants equal three hundred thousand (300,000), the Company
will not issue any shares of Preferred Stock of the Company which are
convertible into shares of Common Stock of the Company other than on a
conversion ratio which is fixed, except in the case of normal adjustments which
may include anti-dilution provisions, among other things, but which shall not
include in any case the conversion ratio of such shares of Preferred Stock based
on the market price of the Common Stock after the date of closing of the
issuance of such shares of Preferred Stock.




a.2

Convertible Debt.   On or prior to the Closing Date, the Company will cause to
be cancelled all convertible debt in the Company. For the lesser of three (3)
years from the closing or when the aggregate common shares underlying
outstanding Preferred Stock and Warrants equal three hundred thousand (300,000)
the Company will not issue any convertible debt with a conversion price lower
than four dollars ($4.00).




a.3

Reset Equity Deals.   On or prior to the Closing Date, the Company will cause to
be cancelled any and all reset features related to any shares outstanding that
could result in additional shares being issued. For the lesser of three (3)
years from the closing or when the aggregate common shares underlying
outstanding Preferred Stock and Warrants equal three hundred thousand (300,000)
the Company will not enter into financing transactions that have any reset
features that could result in additional shares being issued.  For purposes of
this provision reset features shall be those that reduce the conversion and or
exercise price below that which was granted in original issuance or grant of
stock options.




a.4

 Independent Directors.  The Company will use its best efforts to cause the
appointment of an independent director within ninety (90) days so that total
number of independent directors is at least two (2) independent directors.  If
no such Director is appointed, the Company shall pay to the Investors, pro rata,
as liquidated damages and not as a penalty, an amount equal to twelve percent
(12%) of the Purchase Price per annum, payable monthly.  The parties agree that
the only damages payable for a violation of the terms of this Agreement with
respect to which liquidated damages are expressly provided shall be such
liquidated damages.  Nothing shall preclude the Investor from pursuing or
obtaining specific performance or other equitable relief with respect to this
Agreement.  The parties hereto agree that the liquidated damages provided for in
this Section 6.9 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to appoint at
least two independent directors in accordance with the provision hereof.




a.5

 Independent Directors Become Majority of Audit and Compensation Committees.
 Upon appointment of the additional independent director(s) the Company will
cause the appointment of a majority of outside directors to the audit and
compensation committees of the board of directors within (90) days.  If no such
Director is appointed, the Company shall pay to the Investors, pro rata, as
liquidated damages and not as a penalty, an amount equal to twelve percent (12%)
of the Purchase Price per annum, payable monthly.  The parties agree that the
only damages payable for a violation of the terms of this Agreement with respect
to which liquidated damages are expressly provided shall be such liquidated
damages.  Nothing shall preclude the Investor from pursuing or obtaining
specific performance or other equitable relief with respect to this Agreement.
 The parties hereto agree that the liquidated damages provided for in this
Section 6.10 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to appoint at
least two independent directors in accordance with the provision hereof.




6.11 Use of Proceeds.   The Company will use the proceeds from the sale of the
Preferred Stock and the Warrants (excluding amounts paid by the Company for
legal and administrative fees in connection with the sale of such securities)
for working capital, vendor deposits, letters of credit, and acquisitions.  




6.12 Right of First Refusal.   For the lesser of three (3) years from the
closing or when the aggregate common shares underlying outstanding Preferred
Stock and Warrants equal three hundred thousand (300,000)each Investor shall
have the right to participate in any financing by the company at one hundred
percent (100%) of the offering price. Cordia shall send Investor, where
practicable written notice describing the terms of the offer and price range and
Investor shall have ten (10) business days from receipt to agree to the terms of
the offer.  Investor’s failure to accept said offer or attempts to modify said
offer will be treated as a rejection of the offer and forfeiture of the right of
first refusal for that financing transaction. Other parties to the proposed
financing shall be disclosed to the Investor. If the Investor decides not to
participate, the Issuer shall have 30 days to close the financing transaction
with a third party and if not so closed, the Issuer must reoffer the opportunity
to Investor.




6.13  Price Adjustment.    If, within the 24 months following the Closing Date,
the Company closes on the sale of a note or notes, shares of Common Stock, or
shares of any class of Preferred Stock at a price per share of Common Stock, or
with a conversion right to acquire Common Stock at a price per share of Common
Stock, that is less than the Conversion Price (as adjusted to the capitalization
per share as of the Closing Date, following any stock splits, stock dividends,
or the like) (collectively, the “Subsequent Conversion Price”), the Company
shall make a post-Closing adjustment in the Conversion Price so that the
effective price per share paid by the Investor is reduced to being equivalent to
such lower conversion price after taking into account any prior conversions of
the Preferred Stock and/or exercises of the Warrants.




6.14 Insider Selling.  The earliest any of the “Insiders” listed in Schedule
6.14 can start selling their shares on the public market shall be the lesser of
two years from Closing or when the aggregate common shares underlying
outstanding Preferred Stock and Warrants equal three hundred thousand (300,000).
 This restriction on sale shall be limited to the restricted stock and stock
options as set forth in Schedule 6.14. Officers and/or directors who conclude
their service to the Company shall no longer be subject to the aforementioned
restriction on sales period, however they shall be subject to a ninety (90) day
waiting period commencing on their last day of service to the Company. Andrew
Barron Worden and the Investor shall not be considered “Insiders”.




6.15

Employment and Consulting Contracts.  Employment and consulting contracts with
officers and directors shall be unanimously approved by the Board of Directors,
which shall contain at least two (2) independent directors.  At the time of
Closing and for two years thereafter employment contracts and consulting
contracts shall not contain any anti-dilution for reverse split protection
provisions for shares, options or warrants or any deferred compensation.




6.16

Notice of Intent to Sell or Merge Company.  The Company will give Investor 62
days notice before the event of a sale of all or substantially all of the assets
of the Company or the merger or consolidation of the Company in a transaction in
which the Company is not the surviving entity. The Investor shall have the right
to waive such notice requirement Investor must agree to sign a confidentiality
agreement and not to sell any shares until such time as public information is
available regarding the proposed transaction.

6.17

Sale or Merger of Company. In the event of a sale or merger of substantially all
of the Company or an underwritten public offering of the Common Stock of the
Company, then the 4.99% restriction in the Preferred Stock and in the Warrants
will immediately be terminated and the Investors will have the right to convert
the Preferred Stock and exercise the Warrants concurrent with the sale, subject
to the conversion by the Investor of the Preferred Stock and the payment by the
Investor to the Company of the aggregate exercise price of the Warrants.




6.18 Subsequent Equity Sales.  For the lesser of three (3) years from the
closing or when the aggregate common shares underlying outstanding Preferred
Stock and Warrants equal three hundred thousand (300,000), the Company shall be
prohibited from effecting or entering into an agreement to effect any Subsequent
Financing involving a “Variable Rate Transaction” or an “MFN Transaction” (each
as defined below).  The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock.  The
term “MFN Transaction” shall mean a transaction in which the Company issues or
sells any securities in a capital raising transaction or series of related
transactions which grants to an investor the right to receive additional shares
based upon future transactions of the Company on terms more favorable than those
granted to such investor in such offering.  Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.
Notwithstanding the foregoing, this Section 4.14 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction or MFN Transaction
shall be an Exempt Issuance.













ARTICLE VII




COVENANTS OF THE INVESTOR




7.1   Compliance with Law. The Investor's trading activities with respect to
shares of the Company's Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and rules and
regulations of any public market on which the Company's Common Stock is listed.
 




7.2   Transfer Restrictions.  The Investor’s acknowledge that (1) the Preferred
Stock, Warrants and shares underlying the Preferred Stock and Warrants have not
been registered under the provisions of the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Investor shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Preferred Stock,
Warrants and shares underlying the Notes and Warrants to be sold or transferred
may be sold or transferred in a transaction that does not require the shares to
be registered under the Securities Act; and (2) any sale of the Preferred Stock,
Warrants and shares underlying the Preferred Stock and Warrants made in reliance
on Rule 144 promulgated under the 1933 Act may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such securities under circumstances in which the seller, or the person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder.




7.3   Restrictive Legend.  The Investor acknowledges and agrees that the
Preferred Stock, the Warrants and the Shares underlying the Preferred Stock and
Warrants, and, until such time as the Shares underlying the Preferred Stock and
Warrants have been registered under the 1933 Act and sold in accordance with an
effective Registration Statement, certificates and other instruments
representing any of the Shares, shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
any such securities):




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) in a transaction that does not require the shares to be
registered under the Securities Act."







ARTICLE VIII




CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS




The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:




8.1

No Termination.  This Agreement shall not have been terminated pursuant to
Article X hereof.




8.2

Representations True and Correct.  The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.




8.3

Compliance with Covenants.  The Investor shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.




8.4

No Adverse Proceedings.

On the Closing Date, no action or proceeding shall be pending by any public
authority or individual or entity before any court or administrative body to
restrain, enjoin, or otherwise prevent the consummation of this Agreement or the
transactions contemplated hereby or to recover any damages or obtain other
relief as a result of the transactions proposed hereby.







 

ARTICLE IX




CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS




The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:




9.1

No Termination.  This Agreement shall not have been terminated pursuant to
Article X hereof.




9.2

Representations True and Correct.  The representations and warranties of Cordia
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date with the same force and effect as if made on as of
the Closing Date.




9.3

Compliance with Covenants .  Cordia shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.




9.4

No Adverse Proceedings.

On the Closing Date, no action or proceeding shall be pending by any public
authority or individual or entity before any court or administrative body to
restrain, enjoin, or otherwise prevent the consummation of this Agreement or the
transactions contemplated hereby or to recover any damages or obtain other
relief as a result of the transactions proposed hereby.







ARTICLE X




TERMINATION, AMENDMENT AND WAIVER




10.

Termination.  This Agreement may be terminated at any time prior to the
Effective Time:




10.1.1

by mutual written consent of the Investor and the Company;




10.1.2

by the Company upon a material breach of any representation, warranty, covenant
or agreement on the part of the Investor set forth in this Agreement, or the
Investor upon a material breach of any representation, warranty, covenant or
agreement on the part of Cordia set forth in this Agreement, or if any
representation or warranty of Cordia or the Investor, respectively, shall have
become untrue, in either case such that any of the conditions set forth in
Article VIII or Article IX hereof would not be satisfied (a "Terminating
Breach"), and such breach shall, if capable of cure, not have been cured within
five (5) business days after receipt by the party in breach of a notice from the
non-breaching party setting forth in detail the nature of such breach.




10.

Effect of Termination.  In the event of the termination of this Agreement
pursuant to Paragraph 10.1 hereof, there shall be no liability on the party of
Cordia or the Investor or any of their respective officers, directors, agents or
other representatives except for fees and cost reimbursements in Section 5.10
and all rights and obligations of any party hereto shall cease.




10.3    Amendment.  This Agreement may be amended by the parties hereto any time
prior to the Closing Date by an instrument in writing signed by the parties
hereto.




10.4

Waiver.  At any time prior to the Closing Date, Cordia or the Investor, as
appropriate, may:  (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
 Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.







ARTICLE XI




GENERAL PROVISIONS







11.

Transaction Costs.  Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement.  




11.2

Indemnification.  The Investor agrees to indemnify, defend and hold the Company
(following the Closing Date) and its officers and directors harmless against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities or damages, including interest, penalties and reasonable attorney’s
fees, that it shall incur or suffer, which arise out of or result from any
breach of this Agreement by such Investor or failure by such Investor to perform
with respect to any of its representations, warranties or covenants contained in
this Agreement or in any exhibit or other instrument furnished or to be
furnished under this Agreement.  The Company agrees to indemnify, defend and
hold the Investor harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of, result from or relate to any breach of this
Agreement or failure by the Company to perform with respect to any of its
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement.
 In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party.  In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an amount
equal to the Purchase Price hereunder. The indemnification by the Investors
shall be limited to the amount they have invested on the Closing Date.

11.3

Headings.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




11.4

Entire Agreement.  This Agreement (together with the Schedule, Exhibits,
Warrants and documents referred to herein) constitute the entire agreement of
the parties and supersede all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof.  




11.5

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:










If to Cordia:




Cordia Corporation

445 Hamilton Avenue, Suite 408

White Plains, New York 10601

Attention: Maria A. Abbagnaro, Esq.







If to the Investor:




Barron Partners L.P.

730 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Andrew Barron Worden










11.6

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.




11.7

Binding Effect.  All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.




11.8

Preparation of Agreement.  This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation.  The
parties acknowledge each contributed and is equally responsible for its
preparation.  




11.9

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law.




11.10 Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of Nevada. If any action is
brought among the parties with respect to this Agreement or otherwise, by way of
a claim or counterclaim, the parties agree that in any such action, and on all
issues, the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the Federal Courts serving
the State of Nevada. In the event suit or action is brought by any party under
this Agreement to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys fees
to be fixed by the arbitrator, trial court, and/or appellate court.




11.11 Preparation and Filing of Securities and Exchange Commission filings.  The
Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date due after the
Closing Date.  




11.12

Further Assurances, Cooperation.  Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement.  The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.




11.13

Survival  The representations, warranties, covenants and agreements made herein
shall survive the Closing of the transaction contemplated hereby.




11.14

Third Parties

  Except as disclosed in this Agreement, nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties hereto and their
respective administrators, executors, legal representatives, heirs, successors
and assignees.  Nothing in this Agreement is intended to relieve or discharge
the obligation or liability of any third persons to any party to this Agreement,
nor shall any provision give any third persons any right of subrogation or
action over or against any party to this Agreement.




11.15

Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall nay single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




11.16

Counterparts.  This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.  

[SIGNATURES ON FOLLOWING PAGE]




IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.




Cordia:

      




CORDIA CORPORATION







/s/  Wesly Minella




By: Wesly Minella                                

Title: Secretary                             

Cordia Corporation

445 Hamilton Avenue, Suite 408

White Plains, New York 10601




INVESTOR:




BARRON PARTNERS LP




/s/  Andrew Barron Worden




Andrew Barron Worden

President, General Partner of

730 Fifth Avenue, 9th Floor

New York NY 10019







Schedule A






















NAME AND ADDRESS







AMOUNT OF INVESTMENT

NUMBER OF SHARES OF COMMON STOCK INTO WHICH PREFERRED STOCK IS CONVERTIBLE







NUMBER OF SHARES UNDERLYING WARRANTS

Barron Partners LP

730 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Andrew Barron Worden







$1,500,000







1,500,000







1,500,000

         






















Schedule 4.3(a) – Outstanding Options




     

Grantee

       Date Granted

        Exercise Price

Total Shares

Expiration Date

Abbagnaro, Maria

3/25/03

$0.60

30,000

3/25/08*

Alli, Ameena

3/25/03

$0.60

10,000

3/25/08*

Freeman, Patrick

3/25/03

$0.60

600,000

3/25/08*

Guerrera, Lorie

3/25/03

$0.60

50,000

3/25/08*

Lewis, Rebecca

9/13/04

$0.40

6,000

9/13/09*

Long, Sheri

3/25/03

$0.60

10,000

3/25/08*

Minella, Al

3/25/03

$0.60

50,000

3/25/08*

Minella, Wes

3/25/03

$0.60

50,000

3/25/08*

Moore, John

1/9/01

$7.50

6,000

1/9/11*

Scagnelli, John

3/25/03

$0.60

50,000

3/25/08*

Wajner, Gabe

1/9/01

$7.50

12,000

1/9/11*

Wajner, Gabe

3/25/03

$0.60

15,000

3/25/08*

Woodard, Todd

9/13/04

$0.40

3,000

9/13/09*







•

Unless terminated or resigns prior to stated expiration date

•




•




•




•




•




•




•

Schedule 4.3 (b) - List of Common Stock acquisitions currently being negotiated
by the Company pursuant to which proceeds may be used.




Cordia is negotiating the repurchase of its common stock from the following
Parties:




Name

Number of Shares

Purchase Price

Per Share




eLEC Communications Corp.

  81,180

$0.625

P&A Advisors

  60,000

$0.65

West Lane Group, Inc.

290,000

$0.85







Cordia recently purchased 100,000 shares of its common stock from West Lane
Group, Inc. pursuant to an option agreement at $0.40 per share.






















Schedule 4.8 – List of Brokers













None

Schedule 6.14 – Insider Shares




            

      Restricted

  

    Options

    Vested

    Expiration

      Shares

Patrick Freeman*

600,000

450,000

3/25/2008

60,000

Wesly Minella**

50,000

37,500

3/25/2008

30,000

John Scagnelli***

50,000

37,500

3/25/2008

32,450

Geils Ventures, LLC

NONE

N/A

N/A

2,000,000




*  Chief Executive Officer & Director

**  Secretary & Director

***  Chairman of the Board